Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	Claims 1, 19, 25-30, 32-45 are pending in the current application. This application is a CON of 16/009,439 06/15/2018 PAT 10889582, which is a CON of 14/375,353 07/29/2014 PAT 10000481, which is a 371 of PCT/GB2013/050212 01/30/2013 and claims priority to UNITED KINGDOM 1201566.5 01/30/2012.
Priority
2.	Applicant’s claim for the benefit of a prior-filed application 16/009,439, 14/375,353 PCT/GB2013/050212 and UNITED KINGDOM 1201566.5 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, 16/009,439, 14/375,353, PCT/GB2013/050212 and UNITED KINGDOM 1201566.5 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The instant claims are drawn to a genericized specific process that is not disclosed in the specification.  The formulae (II), (III) of claim 25, formula (IV) of claim 28, and formula (V) in claim 30 are created with the amendment of March 9, 2021 and are not disclosed in the specification as filed.  The concept in claim 26 of “coupling agent” and “base” are entirely new generic concepts that do not appear in the priority documents.  Claim 28 refers to a “reducing agent” which is also a generic description that does not appear in the specification.  There are specific reactions to make specific compounds in the specification but no suggestion of the generic process claimed.  The claims are afforded the priority date of the amendment of March 9, 2021.
Restriction Election Maintained
3.	Applicant’s election of group III and the species, 1-Benzyl-1H-pyrazole-4-carboxylic acid [5-bromo-4-((R)-3-methylamino-piperidin- 1-yl)-1H-pyrrolo[2,3-b]pyridin-3-yl]-amide,  in the reply filed on  March 4, 2022 was previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 25-35, 37, 39-41 and 43-45 read on the elected species. As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 36, 38, 42, which does not read on the elected species is withdrawn.
Claim Rejections/Objections Withdrawn
4.	The rejection of claim 33-35, 39-41 and 43-44 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendments. 
	The rejection of claims 25-26, 28-30, 32-35, 37, 39, 41 and 43-45 under 35 U.S.C. 103(a) as being unpatentable over Le Huerou is withdrawn based upon the amendments listing specific substituents for the phenyl that do not include the pyrazole substituted with benzyl-OMe (Y is phenyl substituted with OMe).   The generic description of R2 on page  11 does not include the Y substituted pyrazoles of claim 25.

    PNG
    media_image1.png
    197
    669
    media_image1.png
    Greyscale

Claim Rejections/Objections Maintained/ New Grounds of Rejection
5.	The rejection of claims 25-35, 37, 39-41 and 43-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. The instant claims are drawn to a genericized specific process that is not disclosed in the specification.  The formulae (II), (III) of claim 25, formula (IV) of claim 28, and formula (V) in claim 30 are created with the amendment of March 9, 2021 and are not disclosed in the specification as filed.  The concept in claim 26 of “coupling agent” and “base” are entirely new generic concepts that do not appear in the as filed specification.  Claim 28 refers to a “reducing agent” which is also a generic description that does not appear in the specification.  	
	According to the arguments at “the specification additionally discloses Examples 1-97,
which refer to Schemes 1-9 in describing the preparation of compounds of Formula (1) through
processes according to the claims as presently amended. See the Application as filed, pages 23-141 Schemes 1-9 and Examples 1-97 disclose numerous species of Formulae (I), (III), (IV), and (V), as well as their use in processes according to the claims as presently amended.” (Remarks of September 6, 2022 page 17 ¶ 1). Having reviewed the specification, the examiner does not find any examples of the claimed process other than the one in Scheme 1 and the one in Scheme 2.  Scheme 1 on page 18 has a single example of the reaction of a Formula (II), where Z would be Br, without a Formula (III).  Assuming the Formula (III) example acid is inferred, this is only one example and no reagents are listed.  The R group on the phenyl ring is undefined. Scheme 2 has a single reaction with a compound where one Z is F and the other is Br.   The other Schemes 3-7 are drawn to the same reaction as Scheme 1.  Schemes 8-9 are unrelated to the claimed process.
According to the arguments because the artisan knows that the reagent examples disclosed could be thought to be examples of broader classes of reagents, this supports drafting new claims to a genericized process (Remarks of September 6, 2022 page 17 ¶ 2).  The examiner disagrees.  Applicant conflates the idea of understanding the meaning of claim terms with written description.  There is no difficulty understanding terms like “coupling agent” “base” and “reducing agent” however the as filed specification failed to list the terms themselves.  A specific process cannot be made generic post-filing by introducing broader terms and have written description for the generic process since the process in the generic form was only described at the time of genericization. 
	The rejection of claim(s) 25-26, 28-35, 37, 39-41 and 43-45 and now claim 27 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stokes WO 2013114113 A1 is maintained. Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. According to the arguments, Stokes is not prior art, however since there is no priority support for the claimed invention, Stokes is prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 25-35, 37, 39-41 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant claims are drawn to a genericized specific process that is not disclosed in the specification.  The formulae (II), (III) of claim 25, formula (IV) of claim 28, and formula (V) in claim 30 are created with the amendment of March 9, 2021 and are not disclosed in the specification as filed.  The concept in claim 26 of “coupling agent” and “base” are entirely new generic concepts that do not appear in the as filed specification.  Claim 28 refers to a “reducing agent” which is also a generic description that does not appear in the specification.  There are specific reactions to make specific compounds in the specification but no suggestion of the generic process claimed.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 25-35, 37, 39-41 and 43-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stokes WO 2013114113 A1. Stokes teaches the synthesis of the elected species at Example 8 on page 33-34, which is said to occur as that of Example 6. Step 5 uses nitric acid to prepare the nitro compound (Claim 30).    Step 6 uses Tin (II) Chloride to prepare the amine (Claim 28/29).  Step 7 in Example 6 “using the methodology described for Example 1 Step 3” which appears on page 24 and uses HATU and triethylamine (claim 27).
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625